Citation Nr: 0838107	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as lumbar degenerative disc disease with intermittent 
radiculopathy and history of disc desiccation at L5-S1.

2.  Entitlement to service connection for a lung condition. 

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to 
military service.

3.  The veteran has not been shown to currently have a lung 
condition that is causally or etiologically related to 
military service.

4.  The veteran has not been shown to currently have 
peripheral neuropathy that is causally or etiologically 
related to military service, or to a service-connected 
disability.


CONCLUSION OF LAW

1.  A back disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ § 3.102, 3.303 (2008). 

2.  A lung condition was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ § 3.102, 3.303 (2008).
3.  Peripheral neuropathy was not incurred in active service, 
nor was it caused or aggravated by a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § § 3.102, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in March 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and available private medical records 
pertinent to the years after service.  Additionally, the 
veteran was afforded a VA examination in August 2004 for his 
back disability and peripheral neuropathy claims.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for a lung condition.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because the veteran's 
service medical records are absent for evidence of a lung 
condition.  Although service treatment records include chest 
x-ray reports dated in May 1968 and May 1969 and a May 1969 
treatment note showed an impression of "chest wall--muscular 
syndrome", both chest x-rays were negative and there were no 
findings of lung disease or of a lung disorder.  

In addition, the veteran's post-service medical records are 
absent for evidence of a lung condition until many years 
after service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The first mention of a lung condition was 
in March 2002, approximately 30 years after the veteran's 
release from active duty in March 1970.  Furthermore, there 
is no indication of a causal connection between the veteran's 
current lung condition and his service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

I.  Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  The Board does observe the veteran's service 
medical records showing he sought treatment for low back pain 
in November 1969 at which time he was assessed as having a 
sore back and muscle strain.  He was treated for several days 
and he returned to duty one week thereafter.  The veteran 
also indicated that he had a history of back trouble on his 
March 1970 report of medical history; however, the remainder 
of the veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a back disorder and 
his March 1970 separation examination found his spine to be 
clinically normal.  Moreover, the medical evidence of record 
does not show that the veteran sought any treatment 
immediately following his separation from service or for many 
decades thereafter.  Thus, to the extent the veteran may have 
had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a 
back disorder did not manifest during service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any back disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a back disorder to the veteran's active 
service.  In this regard, the veteran underwent a VA 
examination in August 2004.  The VA examiner noted that the 
veteran was treated on several occasions for a muscle strain 
during service.  However, the veteran's current back disorder 
included evidence of degenerative disc changes related to 
disc desiccation.  The examiner thus concluded that the 
veteran's current back disorder was not the result of his 
service related injury 35 years prior, which was 
musculoskeletal in nature.  In addition, the veteran reported 
that he fell off a ladder in July 2003 and that he did 
attribute this fall to his current back pain.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder.

Although the veteran may sincerely believe that his back 
disorder was caused by his muscle strain during active 
service, the veteran, as a lay person, is not competent to 
testify that his current back disorder was caused by his 
military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service-
connection for a back disorder.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a back disorder is not 
warranted.

II.  Lung Condition

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board concludes that the 
veteran is not entitled to service connection for a lung 
condition.  Service medical records show that a chest x-ray 
was done in May 1968 which was negative.  In May 1969, the 
veteran was seen on two consecutive days for complaints of 
pain in the right side which spread to the left side as well; 
the veteran complained that even when he breathed there was 
pain.  He was referred for consultation at a medical clinic 
where the doctor's impression was "chest wall--muscular 
syndrome", and a chest x-ray was ordered; however, the x-ray 
was negative and no specific mention of a lung condition was 
made at that time.  In fact, the veteran's separation 
examination in March 1970 found his lungs and chest to be 
clinically normal.  

Moreover, the post-service medical evidence does not show 
that the veteran sought treatment for a lung condition for 
many years following his separation from service.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for a back 
disorder, it weighs against the existence of a link between a 
current lung condition and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that a lung condition did 
not manifest in service or for many years thereafter.

In his April 2004 statement, the veteran stated that his lung 
condition began in service and has become more painful over 
the past 34 years.  To the extent that the veteran is 
attesting to having chronic/continuous symptomatology of a 
lung condition since service, the Board has considered the 
provisions of 38 C.F.R. § 3.303(b).  In Savage v. Gober, 10 
Vet. App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 30 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

In addition to the lack of evidence establishing that a lung 
condition manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a lung condition that is related to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current lung condition could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current lung condition to a disease or injury in service.  A 
June 2004 VAMC outpatient treatment record diagnosed the 
veteran with mild COPD changes, right hilar lymphadenopathy 
and small mediastinal lymph nodes.  No pulmonary masses were 
noted, but small right pleural effusion and bibasilar pleural 
thickness were observed.  However, the medical evidence of 
record is simply absent for a connection or possible 
connection between the veteran's current lung condition and 
his active service.

Although the veteran may sincerely believe that his lung 
condition was caused by his active service, the veteran, as a 
lay person, is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lung condition.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for lung condition is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

III.  Peripheral Neuropathy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for peripheral 
neuropathy.  The Board does observe a May 1969 consultation 
request in the veteran's service treatment records where he 
reported numbness in his shoulder, arm and fingers.  However, 
these and other complaints at that time were attributed to 
chest wall muscle syndrome.  The remainder of the veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of any numbness or tingling, and his 
March 1970 separation examination found his neurological 
system to be clinically normal.  Moreover, the medical 
evidence of record does not show that the veteran sought any 
treatment immediately following his separation from service 
or for many decades thereafter.  Thus, to the extent the 
veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that peripheral neuropathy did not manifest 
during service or for many years thereafter.

Moreover, the post-service medical evidence does not show 
that the veteran sought treatment for peripheral neuropathy 
for many years following his separation from service.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between the 
veteran's current peripheral neuropathy and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that 
peripheral neuropathy did not manifest in service or for many 
years thereafter.

In addition to the lack of evidence establishing that 
peripheral neuropathy manifested during service or for many 
years thereafter, the medical evidence does not show the 
veteran to currently have such a disorder that is related to 
his military service.  In this regard, there is no medical 
evidence of record that links any current peripheral 
neuropathy to a disease or injury in service.  In fact, the 
veteran has not even alleged that his peripheral neuropathy 
is directly related to service, as he has instead claimed 
that it is secondary to his service-connected diabetes 
mellitus.  Therefore, the Board finds that peripheral 
neuropathy did not manifest during service and has not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

As to the veteran's claim that his peripheral neuropathy is 
related to his service-connected diabetes mellitus, the Board 
also finds that the medical evidence of record does not 
support this contention.  Although the veteran has a current 
diagnosis of peripheral neuropathy and is service-connected 
for diabetes mellitus, the medical evidence has not 
established a relationship between these disorders.  In fact, 
the August 2004 VA examiner stated that the veteran was not 
diagnosed with diabetes mellitus until 2004 and his bilateral 
carpal tunnel syndrome was diagnosed in 1999; therefore his 
peripheral neuropathy was not a result of his service-
connected diabetes mellitus.  Simply put, the evidence absent 
from the record is a medical opinion to the effect that the 
veteran's service-connected diabetes mellitus either caused 
or aggravated his peripheral neuropathy.  Accordingly, 
service connection cannot be granted on a secondary basis.  

The Board also notes that the veteran was granted service-
connection for diabetes mellitus due to presumptive exposure 
to herbicides during service in Vietnam.  In this regard, the 
Board also notes that acute and subacute peripheral 
neuropathy may be established due to presumptive exposure to 
herbicides, provided that such disorder becomes manifest to a 
compensable degree within one year.  See 38 C.F.R. § 3.309(e) 
(Note 2) (2008).  In this case, there is no evidence that 
acute or subacute peripheral neuropathy manifested to a 
compensable degree within one year from the veteran's 
separation from service, nor has the veteran claimed as such.  
Therefore, the Board finds that service connection for 
peripheral neuropathy on a presumptive basis is not 
warranted. 

Again, although the veteran may sincerely believe that his 
peripheral neuropathy was caused by his service-connected 
diabetes mellitus, the veteran, as a lay person, is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy, to include as secondary 
to service-connected diabetes mellitus.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
peripheral neuropathy on a direct, secondary or presumptive 
basis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

ORDER

Entitlement to service connection for a back disorder, 
claimed as lumbar degenerative disc disease with intermittent 
radiculopathy and history of disc desiccation at L5-S1, is 
denied.

Entitlement to service connection for a lung condition is 
denied. 

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes 
mellitus, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


